UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-4977



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH TYRONE FULTZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-196)


Submitted:   March 21, 2003                 Decided:   April 7, 2003


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Tyrone Fultz appeals his 180-month sentence imposed

following his guilty plea to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000),

and possession of cocaine base with intent to distribute, in

violation of 21 U.S.C. § 841 (2000).        We affirm.

     Fultz contends Apprendi v. New Jersey, 530 U.S. 466 (2000)

(holding any fact, other than prior conviction, that increases

criminal    penalty   beyond   prescribed   statutory    maximum   must   be

submitted to jury and proved beyond reasonable doubt), requires

sentencing factors such as career offender status be alleged in the

indictment, submitted to a jury, and proven beyond a reasonable

doubt. We have previously held sentencing factors are not required

to be alleged in the indictment or submitted to the jury.            Fultz

was sentenced within the statutory maximum, and Apprendi does not

apply.     See United States v. Kinter, 235 F.3d 192, 200 (4th Cir.

2000).

     For the foregoing reasons, we affirm Fultz’s sentence.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2